Citation Nr: 0840952	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  03-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to July 
1956.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

The veteran first claimed entitlement to service connection 
for "head pains" in July 1972.  The RO denied service 
connection for headaches in a November 1972 rating decision.

In August 1997, the veteran again filed a claim seeking 
service connection for head injury residuals.  In November 
1997, the RO declined to reopen the claim on the basis that 
no new and material evidence had been submitted.  The veteran 
perfected an appeal of that determination.  

In August 2004, the veteran without good cause failed to 
report for a scheduled hearing at the RO before a Veterans 
Law Judge.  The veteran's hearing request is considered to 
have been withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  No 
further development with regard to a hearing is necessary.

In May 2005, the Board denied the veteran's request to reopen 
his previously denied claim of entitlement to service 
connection of headaches.  The veteran appealed the Board's 
May 2005 decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In a June 2006 Order, based 
upon a Joint Motion for Remand, the Court vacated the Board's 
May 2005 decision and remanded the case to the Board for 
readjudication consistent with the Joint Motion.

In a January 2008 decision, the Board reopened the claim of 
service connection for headaches and remanded it to the RO 
for further development.  In a supplemental statement of the 
case (SSOC) issued in July 2008, the RO denied service 
connection for headaches on a de novo basis.  The case has 
been returned to the Board.

In its January 2008 decision, the Board noted that the 
veteran's service medical records were unavailable and 
apparently misplaced during the pendency of the appeal at the 
Court.  The Board notes that the veteran's service medical 
records were apparently found after the January 2008 
decision; these records are currently associated with the 
veteran's claims file.


FINDING OF FACT

The competent medical evidence of record does not support a 
conclusion that the veteran's current headache disorder is 
related to an in-service head injury or to any other incident 
of the veteran's military service


CONCLUSION OF LAW

Service connection for headaches is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for headaches.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Joint Motion for Remand

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with Fletcher in mind.

In regard to the specific instructions of the June 2006 Joint 
Motion, the parties indicated that it appeared that the Board 
did not apply the new and material standard pursuant to the 
earlier version of 38 C.F.R. § 3.156(a) (2000) in its May 
2005 decision.  See June 2006 Joint Motion, page 3.  However, 
the Board reopened the claim in its January 2008 decision, so 
the matter of finality and submission of new and material 
evidence is moot.  

The parties to the Joint Motion also noted that the veteran 
was entitled to submit additional evidence and argument.  The 
veteran was afforded that opportunity via December 2006 and 
February 2008 letters from VA.

Stegall concerns

In January 2008, the Board remanded the veteran's claim to 
contact the veteran's counsel to ascertain whether there is 
any additional evidence, to include medical evidence 
regarding the veteran's claim, and to schedule the veteran 
for a VA examination.

In the February 2008 letter, the RO informed the veteran 
through counsel that he should submit any evidence in his 
possession relevant to his claim, as follows:  
"We need the veteran to submit any recent medical evidence 
and/or other relevant evidence pertaining to his headaches."  
See the February 29, 2008 VCAA letter, page 1. The veteran's 
counsel did not respond.  In May 2008, the veteran underwent 
a VA examination, and the May 2008 VA examiner rendered a 
medical opinion.  The claim was readjudicated via the July 
2008 SSOC.

Therefore, the RO complied with the directives of the January 
2008 remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board observes, as it did in its January 2008 decision, 
that its May 2005 decision contained a detailed discussion as 
to why the VCAA had been complied with.  Crucially, the RO 
informed the veteran of VA's duty to assist him in the 
development of his service connection claim in letters sent 
in October 2002 and December 2002 which were specifically 
intended to address the requirements of the VCAA.  The 
December 2002 VCAA letter informed the veteran of the 
evidence necessary to establish service connection.  

The June 2006 Joint Motion for Remand, as adopted by the 
Court, did not mention any alleged VCAA deficiencies [either 
as to adequacy of VCAA notice furnished by the RO or as to 
the Board's discussion of the adequacy of such notice in its 
May 2005 decision]. The Board believes that if any inadequacy 
had been present, this would have been brought to the Court's 
attention.  See Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"].

The Board further notes that the Court Order was issued after 
the Court's decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Joint Motion for Remand and the Court's 
Order do not contain any indication that the veteran did not 
receive appropriate notice as contemplated by the Court's 
decision in Dingess.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim to reopen service connection for headaches was 
initially adjudicated in November 1997.  Since the VCAA was 
not enacted until November 2000, furnishing the veteran with 
VCAA notice prior to the initial adjudication of the claim in 
November 1997 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.

Crucially, the veteran's claim was readjudicated following 
the issuance of VCAA letters, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  The claim was most recently readjudicated in the 
July 2008 SSOC.  The veteran and his counsel have pointed to 
no prejudice or due process concerns arising out of the 
timing of the VCAA notice.  The Board accordingly finds that 
there is no prejudice to the veteran in the timing of the 
VCAA notice.

Accordingly, the Board again finds that the veteran has 
received appropriate notice regarding his claim of 
entitlement to service connection for headaches.

With respect to VA's duty to assist, see 38 U.S.C.A. § 5103A, 
the record includes the veteran's service medical records and 
post-service medical records, including  reports of two VA 
examinations, which will be discussed below.  There is no 
indication that any evidence which is relevant has not been 
obtained, and the veteran and his attorney have pointed to no 
such evidence.  As indicated above, the veteran has been 
given ample opportunity to identify such evidence via the 
February 2008 letter.


The veteran is represented in this matter by an attorney, who 
is presumed to be familiar with the VCAA.  It is clear that 
the veteran and his counsel are amply aware of his 
responsibilities and those of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

The veteran has been accorded ample opportunity to present 
evidence and argument 
in support of his claim.  See 38 C.F.R. § 3.103 (2007).  He 
has retained the services of an attorney.  As noted in the 
Introduction, the veteran without good cause failed to report 
for a hearing at the RO before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a)(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

With respect to Hickson element (1), current disability, a 
June 2000 VA medical treatment record shows an assessment of 
a headache syndrome.  Also, the May 2008 VA examiner was 
requested in the Board remand to "provide an opinion as to 
whether the veteran has any currently diagnosed headache 
disability."  See January 2008 Board decision and remand, 
page 11.  The May 2008 VA examiner diagnosed "headaches" 
and did not indicate that the headaches were merely a symptom 
and not a "diagnosed headache disability."  Therefore, 
Hickson element (1) is met.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, a review of the veteran's 
service medical records reveals no evidence of a diagnosis of 
chronic headache disorder.  While the veteran suffered a 
laceration of the scalp from being hit over the left eye in 
October 1954 and complained of frequent headaches in December 
1954,  a headache disorder was not diagnosed at that time or 
thereafter during service.  In fact, at a July 1956 
separation examination, the veteran denied having or having 
had frequent or severe headaches.  Thus, a diagnosed 
disability manifested by headaches was not present during 
service.

As to in-service incurrence of injury, the veteran's service 
medical records do reflect an in-service head injury in 
October 1954, resulting in a left eye laceration.  
Accordingly, Hickson element (2) is arguably satisfied.

 Moving on to Hickson element (3), medical nexus, there are 
of record two competent nexus opinions, the reports of the 
February 2003 and May 2008 VA examinations.  Those opinions 
were not favorable to the veteran's claim.  Both examiners 
were familiar with the veteran's history of an in-service 
head injury.  
The February 2003 VA examiner noted that there were no 
complaints of headaches for many years after the in-service 
head trauma.  The February 2003 VA examiner opined that it 
was less likely than not that his headache disorder was 
related to the in-service left eye laceration.  The May 2008 
VA examiner noted that there was a gap between 1954 to 1970 
without any documentation of treatment of headaches.  The May 
2008 VA examiner indicated that it was unlikely that if the 
headaches were severe, he did not seek any type of treatment 
during those years.  The May 2008 VA examiner opined that it 
was not at least as likely as not that his current headaches 
are related to service.  

The Board observes that these opinions are congruent with the 
objective evidence of record.  The veteran's separation 
physical examination shows no diagnosis of a headache 
disorder or complaints of headaches, and there is no evidence 
of complaints or treatment of headaches for many years after 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

The only other evidence which purports to relate the 
veteran's headaches to events in service comes from the 
statements of the veteran himself.  It is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2008) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements relating 
his current headache disorder to his in-service head injury 
carry no weight of probative value.

The veteran has been afforded ample opportunity to furnish 
medical nexus evidence to VA.  He did not do so.  See 
38 U.S.C.A. § 5107(a).

In connection with this claim, the veteran has contended 
contends that his headaches began in service and continued 
thereafter.  For example, a March 2000 VA treatment record 
reflects that the veteran reported a 45-year history of 
headaches [i.e., dating back to service].  The Board is of 
course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.   As has been 
discussed above there are no complaints of headaches between 
the Autumn of 1954 and the early 1970's.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  Moreover, the 
veteran reported on page 2 of his July 1972 VA Form 21-526 
(veteran's application for compensation or pension) that his 
"head pains began. . . . in 1969", over 12 years after 
service.  

In light of the negative medical history, as well as his own 
previous statements to the contrary, the veteran's current 
assertions of continuity of symptomatology are not credible.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].
  
Finally, both the February 2003 and May 2008 VA examiners in 
essence rejected the veteran's assertion of continuity of 
symptomatology.  

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of a head injury and the current headache 
disorder.  Element (3) has not been met, and the claim fails 
on this basis. 

In summary, in the absence of the required third Hickson 
element, medical nexus, a preponderance of the evidence is 
against the claim of entitlement to service connection for 
headaches.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for headaches is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


